EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Bell on 3/1/2022.

The claims have been amended as follows: 
1. (currently amended) A direct to mesh screen printer for creating a screen stencil, including: 
a frame [[to]]that holds a pre-stretched mesh in place during application of a jettable emulsion: 
a fixture [[to]]that holds the frame; 
a release fluid;
a platen that holds the release fluid against one side of the pre-stretched mesh;
 a fluid dispenser for dispensing the release fluid onto the platen or mesh; and 


11. (currently amended) A process, including: 
providing a direct to mesh screen printer, including a fixture [[to]]that holds a frame, which s a pre-stretched mesh in place during application of a jettable emulsion, a release fluid, a platen that holds the release fluid against one side of the pre-stretched mesh, and a printer carriage supporting a print head for printing the jettable emulsion on a side of the pre-stretched mesh opposite the platen; 
placing the frame in the fixture; 
dispensing the release fluid onto the platen or mesh; 
bringing the platen and the mesh together to a taut configuration; 
printing the jettable emulsion on the mesh; and 
curing the jettable emulsion using UV radiation, wherein the release fluid inhibits dot-gain while not adhering to thejettable emulsion following curing of the jettable emulsion.

16. (currently amended) A direct to mesh screen printer for creating a screen stencil, 
including: 
a frame [[to]]that holds a pre-stretched mesh in place during application of a jettable emulsion; 
a fixture [[to]]that holds the frame; 
a release fluid;
that holds the release fluid against one side of the pre-stretched mesh; 
a fluid dispenser for dispensing the release fluid onto the platen or mesh; and 
a printer carriage supporting a print head for printing the jettable emulsion on a side of the pre-stretched mesh opposite the platen, wherein the release fluid comprises water and at least one emulsifier in a sufficient amount to prevent evaporation of the release fluid.

	The above changes have been made to correct an error in the claims due to a miscommunication regarding the examiner’s amendment mailed on 12/17/2021. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        March 1, 2022